Citation Nr: 0801343	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-12 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left leg and knee 
disability, claimed as left leg and knee arthritis.

2.  Entitlement to service connection for back disability, 
claimed as a back/spine condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957 and from July 1958 to November 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.  When 
this case was before the Board in March 2007, it was remanded 
to the RO for further development.


FINDINGS OF FACT

1.  It is as likely as not that the veteran's left leg and 
knee disability is related to his active service.

2.  The competent medical evidence does not demonstrate that 
the veteran's back disability was incurred in or aggravated 
by his active service or manifested to a compensable degree 
within one year following his separation from service.


CONCLUSIONS OF LAW

1.  Service connection for a left leg and knee disability is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004 and March 2007; 
a rating decision in August 2004; and a statement of the case 
in March 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the July 2007 
supplemental statement of the case.  Additional evidence 
received in June 2007 duplicated evidence previously of 
record.  Thus, a supplemental statement of the case was not 
required.  38 C.F.R. § 19.37.  While the Board notes that the 
July 2007 supplemental statement of the case does not address 
the issue of service connection for a left leg and knee 
disability, since the issue is being resolved in the 
appellant's favor there is no prejudice of notice or 
development with regard to this issue.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Pursuant to the Board's 
February 2007 remand, VA sent correspondence to the veteran 
in March 2007 requesting additional information in support of 
his claims.  However, in June 2007 he only resubmitted 
previously considered medical evidence.  The Court has held 
that "[t]he duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA has obtained 
medical examinations and opinions in relation to these 
claims.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b) (2007).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398 (1995) (presumption of aggravation created by 
38 C.F.R. § 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 228 
(1991).  Temporary or intermittent flare-ups are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted with symptoms, has 
worsened.  Hunt v. Derwisnki, 1 Vet. App. 292 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App.  143 (2001) 
(a discussion of all evidence by the Board is not required 
when the Board has supported its decision with thorough 
reasons and bases regarding the relevant evidence).

Left Leg and Knee Disability

Based on a thorough review of the record, the Board finds 
that it is as likely as not the veteran's left leg and knee 
disability is related to his active service.

The service medical records include a July 1958 enlistment 
examination report which reflects a normal clinical 
evaluation of the lower extremities.  A June 1966 
separation/re-enlistment examination report reflects a normal 
clinical evaluation of the lower extremities.  However, a 
January 1970 periodic examination report notes that the 
veteran had torn neck and left knee muscles in 1966 with 
residual recurrent muscle cramps and includes a diagnosis of 
post-traumatic myalgia, chronic, minimal.  Physical profile 
serial reports dated in September 1966 and August 1973 note 
left knee ligament laxity and ligamentry of the left knee.  
However an April 1974 retirement examination report reflects 
a normal clinical evaluation of the lower extremities.

In June 2007, the veteran underwent a VA joints examination 
where he presented with a history of injury to the left knee 
while teaching combative measures in service in 1965.  He 
related that he fell wrong and injured his left knee and had 
pain during the entire latter part of his military career.  
He claimed that after he retired, he was treated annually for 
left knee pain which worsened around 1992 or 1993.  The 
examiner reviewed VA's Computerized Patient Record System 
(CPRS) which included a January 2006 MRI which showed a torn 
medial meniscus, joint effusion, a plica, and chondromalacia 
of the patella of the left knee.  In February 2006, 
arthroscopic surgery was performed to repair a torn medial 
meniscus with work on the plica.  The examiner's further 
review of the claims file revealed that the veteran was 
placed on a profile for ligamental laxity of the left knee in 
September 1966 and a profile for ligamentry of the left knee 
in August 1973.  Examination of the left knee was negative 
for any heat, swelling, or erythema.  On repetitive motion 
testing, there was flexion to 130 degrees with full 
extension.  The lateral joint line was painful to 
palpitation.  There was a mildly positive anterior drawer 
sign.  There were negative posterior drawer and McMurray 
signs.  There was no gross evidence of ligamental laxity when 
compared to the right knee or additional limitation of 
motion.  All movements of the left knee elicited pain on 
motion and his condition was diagnosed as status post 
arthroscopic surgery, left knee with chondromalacia of the 
patella.  Based upon left knee problems reflected in the 
service medical records and the veteran's statements that 
there was some chronicity and continuity of care, the 
examiner opined that "it is at least as likely as not that 
the current left knee [disability] was caused by intra-
service injury."

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the veteran's current left knee 
and leg disability to his active service.  38 C.F.R. § 
3.303(d) (2007).  Therefore, service connection for a left 
knee and leg disability is warranted.

Back Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for a back disability.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The service medical records include a July 1958 enlistment 
examination report which reflects a normal clinical 
evaluation of the spine.  Accordingly, the veteran is 
therefore entitled to a presumption of soundness.  
38 U.S.C.A. §§ 1111, 1137 (West 2002).

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
Additional service medical records include a March 1965 x-ray 
which showed some kyphoscoliosis of the thoracic spine; no 
other abnormalities were noted.  A June 1966 separation and 
re-enlistment examination report shows a normal clinical 
evaluation of the spine.  A January 1970 periodic examination 
also shows a normal clinical evaluation of the spine, but 
notes that the veteran tore his neck muscles in 1966.  An 
April 1974 retirement examination shows a normal spine with 
the exception of a diagnosis of cervical myofascitis.  In 
reports of medical history dated in June 1966 and January 
1970, the veteran denied having recurrent back pain.

The veteran underwent a VA joints examination in June 2007 in 
which the examiner noted that he had no known trauma to his 
back that would elicit pain.  The veteran stated that his 
back pain began in the late 1970's and progressively got 
worse.  The veteran related that he was currently being 
treated by a private orthopedic surgeon, but did not provide 
any medical records from his treating physician.  The 
examiner noted that a March 1965 chest x-ray indicated that 
there was some kyphoscoliosis of the thoracic spine.  An x-
ray examination of the lumbar spine revealed 
levorotoscoliosis.  There was minimal to mild intervertebral 
disc space narrowing posteriorly at the L4-L5 and L5-S1 
levels.  There were facet degenerative changes of the lower 
lumbar levels.  The impression was levorotoscoliosis of the 
lumbar spine.  An x-ray examination of the thoracic spine 
revealed dextroscoliosis of the lower thoracic spine and mild 
multilevel intervertebral disc space narrowing of the lower 
thoracic levels with associated small anterior end plate 
osteophytes.  The impression was dextroscoliosis of the lower 
thoracic spine with associated mild degenerative disc 
changes.  The veteran's back disability was diagnosed as 
degenerative disc disease of the lumbar spine.  The examiner 
could find no correlation between the lumbar and thoracic 
scoliosis and the veteran's current complaints of low back 
pain.  Nor could the examiner find any evidence of any intra-
service injury that would have worsened "these incidental 
findings of scoliosis."  The examiner opined that "it is 
not at least as likely that any current back disability is 
related to the kyphoscoliosis noted in service."

Here, while the VA examiner determined that the scoliosis did 
not "worsen" during service, there is no clear and 
unmistakable evidence that the scoliosis existed prior to 
service.  The service medical records show that 
kyphoscoliosis was diagnosed over six years after enlistment 
and there is no competent medical evidence that the 
kyphoscoliosis existed prior to the veteran's service.  
Therefore, the presumption of soundness has not been rebutted 
and the veteran is presumed to be sound.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.303(c); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 
(2004).  Therefore, even though kyphoscoliosis was shown in 
service, the VA examiner found that the current back 
disability was not related to that kyphoscoliosis.  
Accordingly, the Board finds that service connection is not 
warranted based on a theory that a back disability, 
represented by kyphoscoliosis in service, was incurred in 
service.

Even if the competent medical evidence showed that the 
veteran's kyphoscoliosis existed prior to service such that 
the presumption of soundness could be rebutted, there is no 
evidence that the condition increased in severity beyond the 
natural progression of the disease during active service.  In 
fact, the VA examiner opined that the scoliosis did not 
"worsen" during the veteran's active service.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  VAOPGCPREC 3-2003.  Furthermore, the VA 
examiner opined that "it is not at least as likely that any 
current back disability is related to the kyphoscoliosis 
noted in service."

While the competent medical evidence shows that the veteran 
now suffers from a back disability, the evidence does not 
show that the disability was incurred in or aggravated by 
service.  In addition, the VA examiner was unable to identify 
any traumatic injury in service that would have caused the 
veteran's scoliosis to worsen.  During the VA examination, 
the veteran presented a history of back pain in service with 
an onset in the late 1970's, but was also unable to identify 
a specific event in service as the cause of his back pain nor 
is there any evidence of the same in the service medical 
records.  Furthermore, while he was diagnosed with 
degenerative disc disease of the lumbar spine on VA 
examination in June 2007, the competent medical evidence does 
not show that any arthritis manifested to a compensable 
degree within one year following separation from service.  In 
this case, there is a competent medical opinion that the 
veteran's scoliosis did not worsen during his service and 
that "it is not at least as likely that any current back 
disability is related to the kyphoscoliosis" diagnosed in 
service.  There is no contrary opinion.  In the absence of 
competent medical evidence linking any current back 
disability to service, service connection must be denied.

The Board recognizes the veteran's contention as to the 
diagnosis and relationship between his service and his back 
disability.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his own 
assertions do not constitute competent medical evidence that 
his back disability began during, was aggravated during, or 
is a result of, service.

To the extent that the veteran complains of back pain, pain 
itself is not a disability for VA purposes.  The Court has 
held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the symptoms of back pain can be attributed, there is 
no basis upon which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current back disability was 
incurred in or aggravated by service or that any arthritis in 
the back manifested to a compensable degree within one year 
following the veteran's separation from service.  Therefore, 
service connection for a back disability must be denied.


ORDER

Service connection for a left leg and knee disability is 
granted.

Service connection for a back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


